Motion to substitute Ruth M. Fairman, as administratrix of the goods, chattels and credits of Ethan Fairman, deceased, as plaintiff-respondent in this action in the place and stead of Ethan Fairman; and to substitute Harold Armstrong, as executor under the last will and testament of Rhoda Ann Keyser (formerly Rhoda F. Thomas), deceased, individually and as administratrix a. t. a., of the estate of Tunis R. Thomas, deceased, as defendant-appellant in place and stead of Tunis R. Thomas and Rhoda F. Thomas. Motion granted and the title of the action is amended accordingly; and Strong, Golden and Robinson, attorneys, are substituted herein in the place and stead of Arlen T. St. Louis, Esq.